         Case 2:17-cv-04732-LAS Document 54 Filed 07/20/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ABBY PERRY-HARTMAN,              :                        CIVIL ACTION
         Plaintiff,              :
                                 :
     v.                          :                        No.: 17-cv-4732
                                 :
THE PRUDENTIAL INSURANCE COMPANY :
OF AMERICA,                      :
         Defendant.              :


                                         ORDER


       AND NOW, this       20TH      day of July, 2021, upon consideration of Defendant’s

Motion for Summary Judgment (ECF No. 37), Plaintiff’s Response thereto (ECF No. 42), and

Defendant’s Reply in Support (ECF No. 45), and for the reasons set forth in the accompanying

Memorandum, IT IS HEREBY ORDERED that the motion is GRANTED in part and

DENIED in part. The Court grants summary judgment in favor of Defendant on Plaintiff’s

retaliation, failure to accommodate and hostile work environment claims and on Defendant’s

after-acquired evidence defense. The Court denies summary judgment on Plaintiff’s

discrimination claim.



                                                  BY THE COURT:


                                                   /s/ Lynne A. Sitarski
                                                  LYNNE A. SITARSKI
                                                  United States Magistrate Judge
